Exhibit 99.h(4) BROADMARKFUNDS FIRST AMENDMENT TO THE TRANSFER AGENT AND SHAREHOLDER SERVICES AGREEMENT THIS FIRST AMENDMENT, dated as of the 18th day of April, 2013, to the Transfer Agent and Shareholder Services Agreement dated as of December 3, 2012, the ("Transfer Agent and Shareholder Services Agreement"), is entered into by and between BROADMARKFUNDS, a Delaware statutory trust (the "Trust"), and ULTIMUS FUND SOLUTIONS, LLC, a limited liability company organized and existing under the laws of the State of Ohio (the "Transfer Agent"). RECITALS WHEREAS, the parties have entered into the Transfer Agent and Shareholder Services Agreement; and WHEREAS, the parties desire to add the Broadmark Tactical Fundto the Transfer Agent and Shareholder Services Agreement; and WHEREAS, Section 17 of the Transfer Agent and Shareholder Services Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Schedule A of the Transfer Agent and Shareholder Services Agreement is hereby superseded and replaced with Amended Schedule A attached hereto. Except to the extent amended hereby, the Transfer Agent and Shareholder Services Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BROADMARK FUNDS ULTIMUS FUND SOLUTIONS, LLC By: /s/ Christopher J. Guptill By: /s/ Robert G. Dorsey Name: Christopher J. Guptill Name: Robert G. Dorsey Title: President Title: President SCHEDULE A TO THE TRANSFER AGENT AND SHAREHOLDER SERVICES AGREEMENT BETWEEN BROADMARK FUNDS AND ULTIMUS FUND SOLUTIONS, LLC Amendment Dated April 18, 2013 FUNDS Broadmark Tactical Plus Fund Broadmark Tactical Fund
